Title: From George Washington to Major General Israel Putnam, 15 January 1778
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters Valley Forge 15th Jany 1778

In a letter from you of the 25th Octobr last, you informed me that twenty three Boats had been saved from the Enemy, besides what were up Esopus Creek, the number of which you did not then know. You at the same time informed me that you should have those put into repair that wanted it, and set the Carpenters at work to build new ones. I shall be glad to hear in your next what number you have at present upon the River and of what kinds.
I shall be glad to know whether any thing is now doing or whether any thing of Consequence has yet been done towards repairing the Works and replacing and compleating the obstructions in the North River. Genl Gates was ordered by Congress to superintend that Business, but as he was so soon after appointed to the new Board of War I imagine he never did any thing in it. By a letter from Genl parsons of the 29th decemr I find he was in Connecticut upon a visit to his Family by your licence. I therefore suppose you will have postponed your own Visit till his Return.

I shall be glad of the Return of the Troops at Fishkill &ca called for in my last. I am &c.

P.S. Be pleased to forward the inclosed to Springfield.

